UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :        20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :             ORDER
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On September 15, 2020, defendants submitted answers to

plaintiffs’ amended complaint.   Defendants filed a motion to

redact portions of these answers that contain commercially and

competitively sensitive nonpublic information, which was granted

on September 17.

     On October 1, defendants requested permission to re-file

the public versions of their answers to plaintiffs’ amended

complaint, as defendants inadvertently left unredacted portions
of their answers that contain competitively and commercially

sensitive information.    It is hereby

       ORDERED that defendants’ request to re-file public versions

of their answers to the amended complaint is granted.

Defendants shall re-file public versions of their answers to the

docket.

       IT IS FURTHER ORDERED that the Clerk’s Office shall strike

Martin Shkreli’s currently-filed answer to the amended complaint

at Doc. No. 258 and Vyera Pharmaceuticals, LLC’s and Phoenixus

AG’s currently-filed answer to the amended complaint at ECF No.

253.



Dated:     New York, New York
           October 5, 2020
